UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SAJU VARGHESE,

Plaintiff,
- against -

JP MORGAN CHASE & CO. et al.,

Defendants.

ORDER

14 Civ. 1718 (PGG)

 

LEROY TAYLOR, III et al., individually
and on behalf of all ethers similarly situated,
as Class/Collective representatives,

Plaintiffs,
- against —

JP MORGAN CHASE & CO. et al.,

Defendants.

15 Civ, 3023 (PGG)

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that Shavitz Law Group and Karl J. Stoecker will

submit a letter to this Court by January 4, 2020, stating whether they had an agreement of

any sort as to how an attorneys’ fee award in the above-captioned cases would be split

between them. Ifa written agreement as to a fee award exists, it is to be submitted to the

Court. If counsel had an oral agreement as to how a fee award would be split, counsel

will set forth the substance of that agreement, If counsel had no agreement as to how a

fee award would be split, counsel will so state in their submissions.

Dated: New York, New York
December 23, 2019

SO ORDERED.

p
Paul G. Gardephe
United States District Judge

 
